DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 5/7/2021. Claims 2-19, 21, 22 were presented. No claims are amended. Claims 2-19, 21, 22 have been added. Claim 1 has been cancelled. Claim 21 is renumbered 20, claim 22 is renumbered 21. Claims 2-21 are pending.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim has an extra w which appears to be a typo.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  the claim is lacking closing punctuation (ie a period). Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). The applicant has added claims 2-19, 21, 22. The applicant has failed to include a claim 20. Therefore:
Misnumbered claim 21 been renumbered 20.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the applicant has cancelled the originally filed claims and has provided new claims. All previous rejections are withdrawn.

An updated rejection is provided below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claims 2, 9, 16, the applicant has added the new limitations of generating pseudorandom samples of the multinomial distribution; converting the pseudorandom samples to a plurality of misattribution matrices. The applicant does not have support for this limitation in the originally filed disclosure. The applicant has support for generating pseudorandom samples of the misattribution matrix using a distribution corresponding to the probabilities in the misattribution matrix and generates pseudorandom samples of the misattribution matrix however the applicant does not have support in the originally filed disclosure for generating pseudorandom samples of the multinomial distribution or converting the pseudorandom samples to a plurality of misattribution matrices. The applicant does not have support in the originally filed disclosure for an association between pseudorandom samples and multinomial distribution. The applicant does not have support in the originally filed disclosure for the conversion of pseudorandom samples and a misattribution matrix. Appropriate correction is required. 

With regards to claim 3, 10, 17, the applicant has added the new limitations of determine a variance value indicative of a statistical certainty of the first number of audience members that are attributable to the first demographic group, wherein the processor is to employ the variance value when determining the ratings data. The applicant does not have support in the originally filed disclosure for a variance value indicative of a statistical certainty of the first number of audience members that are attributable to the first demographic group and wherein the processor is to employ the variance value when determining the ratings data. The applicant has support in the originally filed disclosure for The variance values and/or the covariance values provide a measure of the statistical certainty in the expected values generated by the expected value calculator 506. This does not appear to be analogous to audience members in a first demographic group. And with regards to the “variance value when determining the 

With regards to claim 5, 12, 18, the applicant has added the new limitations of the beacon response messages to cause the first client devices to transmit second beacon request messages to the first server of the database proprietor. Although the applicant has support in the originally filed disclosure for In the illustrated example, the HTTP “302 Found” re-direct message in the beacon response 222 instructs the client device 102 to send a second beacon request 226 to the database proprietor 116. In other examples, instead of using an HTTP “302 Found” re-direct message, redirects may be implemented using, for example, an iframe source instruction (e.g., <iframe src=“ ”>) or any other instruction that can instruct a client device to send a subsequent beacon request (e.g., the second beacon request 226) to a participating database proprietor 116. The applicant does not have support for transmit second beacon request messages to the first server of the database proprietor. Specifically the applicant lacks support for a first server of the database proprietor, and beyond that any specific details of transmissions to such server. Appropriate action is requested. 

With regards to claim 6, 13, 19, the applicant has added the new limitations the demographic information corresponding to the first beacon request messages received at the audience measurement entity from the first client devices. The applicant does not have support in the originally filed disclosure for a first beacon request messages received at the audience measurement entity from the first client devices. The applicant has support for sending to but does not specifically have support for receiving information from a first client device. Appropriate action is requested.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 9, 16, the phrase "the demographic information corresponding to impressions logged by a second server of an audience measurement entity" renders the claim indefinite because it is unclear how the demographic information “corresponds” to impressions. The applicant has support in the originally filed disclosure for “by requesting demographic information from a database proprietor that is capable of recognizing the audience member.” Based on the claim it is unclear how the applicant is getting the baseline impression to associate the demographic information to. The system doesn’t seem to be receiving concrete data such as a linking of demographic information to an impression, and then using that link to infer demographics based merely on impressions. For example, because "impression" generally refers to an instance of an individual's exposure to media (e.g., content, advertising, etc.) if person x sees an online ad that is an exposure but there is no basis for demographics, it would merely be a check in a box that another person has seen the ad. Clarification is requested.  

Regarding claims 2, 9, 16, the phrase " and reduc(e)ing a processing burden of the processor by determining ratings data for media based on the second number of audience members who are attributable to the second demographic group and the covariance value without performing a 

Further, it is also unclear how reduc(e)ing a processing burden the covariance value without performing a normalization process or a data scaling process of other computer-based misattribution calculation processes would be achieved. Specifically, the term "covariance" is defined to be a measure of the strength of the correlation between two or more sets of variates. The concept of covariance does not require normalization or scaling. There is an option of doing so. However, it is unclear how a step that is not standard within a process that is not specifically done by definition would improve upon a processing burden. Clarification is requested. 

Claims 4, 7, 8, 11, 14, 15, 18, 20, 21, inherit the rejections of the claims from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2-21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (2-8) is/are directed to a non-transitory computer readable medium, claim(s) (9-15) is/are directed to an apparatus, claim(s) (16-21) is/are directed to a method, and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the claims recite:
 
(a) mental process: as drafted, the claim recites the limitations of sending, determining, reducing, generating, converting which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses a user manually with pen and paper determining ratings data for media based on audience member input. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has 

(b) mathematical formula: The claim recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case reducing error in a matrix, generating a matrix, generating a distribution. Note that, in this example, the manipulation of matrices and generation of distributions, values, and samples is determined to recite a mathematical concept because the claim recites a mathematical relationship.  “Mathematical Relationships” A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. For example, pressure (p) can be described as the ratio between the magnitude of the normal force (F) and area of the surface on contact (A), or it can be set forth in the form of an equation such as p = F/A.  Examples of mathematical relationships recited in a claim include: a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation, Diamond v. Diehr; a conversion between binary-coded decimal and pure binary numerals, Gottschalk v. Benson; and a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement (i.e., the length of the conductors with respect to the operating wave length and the angle between the conductors), Mackay Radio & Tel. Co. v. Radio Corp. of Am.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to analyze ratings data for reducing an error present in a matrix of demographic data is a method of managing interactions between people. Thus, the claim recites an abstract idea. Managing Personal Behavior or Relationships or Interactions between People”; According to the 2019 PEG, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2
Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor, a medium, database, server is used to perform the steps of the invention.  The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) recite(s) sending a data request, determining demographic groups, reducing an error in data, generating data, converting data, applying data based on attributions, determining ratings data which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for sending, determining, reducing, generating, converting, applying which is the abstract idea steps of determining ratings for media in the manner of “apply it”. 



The specification (paragraph 1) makes it clear that the claimed invention is directed to an abstract idea “This disclosure relates generally to audience measurement and, more particularly, to methods and apparatus to determine ratings data from population sample data having unreliable demographic classifications.” The purported advance over the prior art by the claimed invention is a way to determine and analyze ratings data. Clearly the invention is directed to certain methods of organizing human activity (fundamental economic principles or practices, commercial or legal interactions) which is a mental process (the steps done in the human mind) to perform provide rating data based on demographic information.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 3-8, 10-15, 17-21 recite limitations which further limit the claimed analysis of data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to determining ratings data for media. This is not a technical or technological problem but is rather in the realm of methods of organizing human activity and therefore an abstract idea.

Step 2B

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the 

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

See Specification paragraph [00109]  Flowcharts representative of example machine readable 
instructions for implementing the probabilistic ratings determiner 120a of FIG. 2 are shown in FIGS. 6A-6B, 7, and 8. In this example, the machine readable instructions comprise program(s) for execution by a processor such as the processor 1212 shown in the example processor platform 1200 discussed below in connection with FIG. 12. The program(s) may be embodied in software stored on a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu- ray disk, or a memory associated with the processor 1212, but the entire program(s) and/or parts thereof could alternatively be executed by a device other than the processor 1212 and/or embodied in firmware or dedicated hardware. Further, although the example program(s) are described with reference to the flowcharts illustrated in FIGS. , many other methods of implementing the example probabilistic ratings determiner 120a may alternatively be used. For example, the order of execution of the blocks may be changed, and/or some of the blocks described may be changed, eliminated, or combined. [00167-0169] The processor platform 1200 of the illustrated example includes a processor 1212. The processor 1212 of the illustrated example is hardware. For example, the processor 1212 can be implemented by one or more integrated circuits, logic circuits, microprocessors or controllers from any desired family or manufacturer. The example processor 1212 of FIG. 12 may implement the data interface 302, the example misattribution data storage 304, the example population attributes storage 306, the example classification probabilities storage 308, the example sample generator 310, the example classification probability retriever 312, the example audience estimate generator 314, the example ratings data determiner 316, the example ratings data reporter 318, the example matrix-to-distribution converter 402, the example sample randomizer 404, the example distribution-to-matrix converter 406, the example vector generator 502, the example attribution corrector 504, the example expected value calculator 506, the example variance calculator 508, the example ratings data evaluator 510 and/or, more generally, the example probabilistic ratings determiner 120a of FIGS. 2, 3, 4, and/or 5.



(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

A processor, a medium, database, server are found in at least Perez et al. (US 20120072469 Al), Perez 2 (US 20150046579 Al), Guo et al. (US 20140156231 Al), Seth (US 20130332604 Al) and Karypis (US 20100223215 Al) in at least Perez (Fig. 1-9, paragraphs 20, 59, 60-62, 75-79), Perez 2 (Fig. 1-3, 13, paragraphs 80-91, 120-123, 192, 213-220), Seth (Fig. 1-14 paragraph 24, 43, 47, 49, 53-57, 62, 65-68, 106-108, 140-147), Guo (Fig. 1, paragraph 17).

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683